                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

JHK:DCL:MMO                                            610 Federal Plaza
                                                       Central Islip, New York 11722

                                                       June 2, 2021



Honorable Joseph F. Bianco
United States Circuit Judge
United States Court of Appeals for the Second Circuit
Long Island Federal Courthouse
Central Islip, New York 11722

                Re:     United States v. Kenner and Constantine
                        No. CR-13-607 (S-2) (JFB)

Dear Judge Bianco:

         The government respectfully submits this letter in accordance with the Court’s April 28,
2021 scheduling order directing the government to respond to Danske Bank A/S London
Branch’s (“Danske”) May 21, 2021 letter (“Danske May 21 Letter”). See Docket Entry (“DE”)
1047. In its May 21, 2021 letter, Danske, inter alia: 1) continues to mistake the process for an
interlocutory sale of forfeitable property with a sale of forfeited property pursuant to a final order
of forfeiture; 2) improperly asserts that Silverpeak can purchase Danske’s petition and step into
Danske’s shoes without having to prove that it is a bona fide purchaser for value in its own right
and that it was reasonably without cause to believe that the DCSL Resort is subject to forfeiture;
and 3) seeks discovery to which it is not entitled and for which, in any event, the government is
not in possession of or has no responsive documents. 1

   I.        Danske Continues to Mistake the Process for an Interlocutory Sale of Forfeitable
             Property with the Sale of Forfeited Property Upon Entry of a Final Order of
             Forfeiture
        Danske continues to confuse the process for an interlocutory sale with a sale upon entry
of a final order of forfeiture. The quotes in the footnote on pages 1-2 of Danske’s May 21 letter -
- which Danske suggests demonstrate that the government misrepresented to the Court that it
could effectuate a sale -- only serve as examples of Danske’s continued lack of understanding of
forfeiture law and procedures. As the government stated at the court conference on April 28,
2021, and indeed during past court conferences, there is a fundamental difference between an
interlocutory sale, which occurs during the pendency of the case (i.e., when the government does

        1
            The defined terms used in the government’s prior submissions are also used herein.
not have title to the forfeitable property), and a sale upon entry of a final order of forfeiture (i.e.,
when the government has title to the forfeited property), and, in a case such as this one, can seek
assistance from a foreign government to effectuate the forfeiture. See Transcript of April 28,
2021 Court Conference at pp. 15-17, 24. Thus, the government correctly stated to the Court -- as
quoted by Danske in its letter -- that once the Court enters a final order of forfeiture, the
government can seek assistance from the Mexican government to execute the final order, but that
the government has endeavored to expedite that sale process by entering into an interlocutory
sale agreement. Indeed, the government spent considerable time and effort negotiating an
interlocutory sale agreement with Danske, Ken Jowdy, the DCSL Resort, CSL Properties and
counsel for Owen Nolan, but each time the parties seemed to have reached agreement, Danske
manufactured new reasons why the agreement was unsatisfactory to it. The only conclusion that
can be reached is that Danske has not been negotiating in good faith with the goal of reaching a
settlement. If Danske truly wanted an expedited sale process, as it has repeatedly claimed, there
can be no justification for its repeated scuttling of a proposed agreement for the interlocutory
sale.

        The interlocutory sale plan that the Court directed the government to submit was at the
behest of Danske, not the government. Five months ago, Danske told the Court that it would
move for an interlocutory sale that it would conduct. See Danske letter to Court dated January
22, 2021, DE 990, at p. 7 (“Danske is prepared to submit to the Court its own motion for an
interlocutory sale. Danske believes that any sale is likely to be quicker and more efficient if it is
effectuated through the foreclosure process.”). However, Danske subsequently changed its
position, as it repeatedly has, and at the court conference held on April 28, 2021, sought to have
the court order the government to conduct the sale. Given that the government does not
presently hold title to the DCSL Resort, the government submitted a plan for an interlocutory
sale that would require the current beneficiaries of the Mexican Trust, i.e., Danske and the DCSL
Resort -- which have the present authority to instruct the Mexican Trust to convey title to the
DCSL Resort -- to convey title to the new purchaser upon a sale that would be conducted with
reasonable oversight by the United States Marshals Service. 2 Despite requesting the Court to
order an interlocutory sale, Danske now argues that “[t]he government points to no authority as
to how this Court could force third-party claimants and non-claimants, including the Borrower (a
Mexican entity), to sell a property in Mexico as part of this forfeiture proceeding.” Danske May
21 Letter at p. 2. Yet, contrary to Danske’s latest argument that the Court cannot order Danske
to conduct a sale of the DCSL Resort, in its letter filed five months ago, Danske relied on the
Court’s authority to order third parties, such as Danske, to sell forfeitable property when it
quoted Rule G (7)(b)(ii) as stating that “an interlocutory sale “must be conducted . . . by any
person the court designates.” See Danske letter to Court dated January 22, 2021, DE 990, at p.
7 (emphasis supplied).

        In fact, the Court has the authority to order Danske, and Jowdy, on behalf of the
Borrower (which did not file a petition in this action and thus has no right to object to the
forfeiture of the DCSL Resort), to sell the DCSL Resort. Pursuant to Federal Rule of Criminal
Procedure 32.2(b)(7), “[a]t any time before entry of a final forfeiture order, the court, in

        2
         Both Danske, and Jowdy, who controls the DCSL Resort entities, are subject to this
Court’s jurisdiction and can be ordered to take such actions.


                                                   2
accordance with Supplemental Rule G(7) of the Federal Rules of Civil Procedure, may order the
interlocutory sale of property alleged to be forfeitable.” Fed. R. Crim. P. 32.2(b)(7).
Supplemental Rule G(7), in turn, provides, in relevant part, that:

               On motion by a party or a person having custody of the property, the
               court may order all or part of the property sold if:

               (A) the property is perishable or at risk of deterioration, decay, or
               injury by being detained in custody pending the action;
               (B) the expense of keeping the property is excessive or is
               disproportionate to its fair market value;
               (C) the property is subject to a mortgage or to taxes on which the
               owner is in default; or
               (D) the court finds other good cause.

Fed. R. Civ. P. Supp. R. G(7)(b)(i).

               If the court determines a sale is appropriate, Supplemental Rule G(7)
               sets forth who can make the sale (an authorized federal agency or
               any person designated by the court), the procedures governing the
               sale (the provisions of 28 U.S.C. §§ 2001, 2002, and 2004, unless
               the court approves other ones the parties agree on), and what will
               happen to the sale proceeds, since they are a substitute res that
               remains subject to forfeiture (they are held in an interest-bearing
               account by the Government).

United States v. Swartz, 391 F. Supp. 3d 199, 214 (N.D.N.Y. 2019) (citing Fed. R. Civ. P. Supp.
R. G(7)(b)(ii)–(iv)).

        In addition to the Court’s authority under Federal Rule of Criminal Procedure 32.2(b)(7)
and Supplement Rule G(7) to order an interlocutory sale of the DCSL Resort, the “Court is
authorized by statute to ‘take any . . . action to preserve the availability of property’ subject to
forfeiture,” including ordering an interlocutory sale. United States v. Gianelli, 594 F. Supp. 2d
148, 150 (D. Mass. 2009) (quoting 21 U.S.C. § 853(e)(1)); see also United States v. Johnston,
2013 WL 5775250, at *4 (E.D. Ky. Sept. 26, 2013) (discussing authority for courts to enter
interlocutory sale orders under 21 U.S.C. § 853(e), Federal Rule of Criminal Procedure
32.2(b)(7) and Supplemental Rule G(7)), report and recommendation adopted by United States v.
Woodland Dream, 2013 WL 5775298 (E.D. Ky. Oct. 24, 2013). Further, the Court has authority
to enter an order for an interlocutory sale notwithstanding the location of the forfeitable property.
See 21 U.S.C. § 853(l) (“The district courts of the United States shall have jurisdiction to enter
orders as provided in this section without regard to the location of any property which may be
subject to forfeiture under this section or which has been ordered forfeited under this section.”).

      In sum, upon Danske’s request for an interlocutory sale, the Court directed the
government to submit a plan for the interlocutory sale process, and the government complied.




                                                 3
Since it is Danske that seeks this sale, it is odd that Danske -- which is in the position to sell the
property -- objects to a plan that involves its participation in the sale it seeks. It is unclear to the
government how Danske envisions an interlocutory sale of the DCSL Resort if Danske and the
DCSL Resort -- the only ones in the position to sell the property at present -- do not cooperate
with such a sale. 3 In any event, under the law discussed above, the Court can order their
cooperation if they do not provide it willingly. See Gianelli, 594 F. Supp. 2d at 150 (granting the
government’s motion to compel the defendant’s compliance with the court’s order for an
interlocutory sale and ordering the defendant to vacate the forfeitable property and execute all
documents necessary to facilitate a sale by the United States); see also United States v. Bailey,
419 F.3d 1208, 1218 (11th Cir. 2005) (noting that the government is not without remedy when
forfeitable property is in the hands of a third party: it can request the court to “take . . . action to
preserve the availability of property” pursuant to Section 853(e)(1)).

    II.       Danske Improperly Asserts that Silverpeak Can Purchase Danske’s Petition and Step
              into Danske’s Shoes Without Having to Prove That it is a Bona Fide Purchaser for
              Value in its Own Right and That it Was Reasonably Without Cause to Believe that the
              DCSL Resort is Subject to Forfeiture

         As previously discussed, should Danske sell its claimed interest in the DCSL Resort to
Silverpeak, Silverpeak would be required to prove that it is a bona fide purchaser for value in its
own right, and that it was reasonably without cause to believe that the DCSL Resort is subject to
forfeiture - something it cannot do. See Government’s May 20, 2021 Letter, DE 1046, at pp. 7-9.
Thus, Silverpeak would not be able to defeat forfeiture of any of its acquired interest that
remains in dispute. Danske fails to provide legal support for its assertion that Silverpeak can
“purchas[e] . . . Danske’s claim.” Danske May 21 Letter at p. 3. The two cases relied upon by
Danske are completely inapposite. The courts in Galin v. Hamada, 2016 WL 2733132
(S.D.N.Y. May 10, 2016) and Goodwin v. Harrison, 98 S.E.2d 255 (S.C. 1957) addressed the
“entruster provision,” a provision at equity which “states that [a]ny entrusting of possession of
goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the
entruster to a buyer in ordinary course of business.” Galin, 2016 WL 2733132, at *1 (citation
and internal quotation marks omitted). “The purpose of the entruster provision is to enhance the
reliability of commercial sales by merchants . . . by shifting the risk of resale to one who leaves
his property with [a] merchant.” Id. (citations and internal quotation marks omitted). Neither
case addresses the direct transfer of a note, forfeiture law or the requirements of 21 U.S.C. §
853(n)(6)(B).




          3
         In fact, it was discussed with the Court on numerous occasions that the parties would
collaborate on and cooperate with an interlocutory sale. See, e.g., Danske letter to Court, dated
October 18, 2019, DE 754 (“We respectfully request that the Court order the government to meet
and confer with Danske and the relevant third parties and file a joint statement on an agreed-to
plan for an interlocutory sale . . . .”); Government’s letter to Court, dated October 30, 2019, DE
761 (“[T]he government nonetheless intends to complete [an interlocutory] sale as expeditiously
as possible, of course dependent upon Danske’s and DCSL’s anticipated cooperation.”).


                                                   4
        In what appears to be a strong-arm tactic to force the government and the Court to permit
the sale of Danske’s note, Danske threatens that if it “is not permitted to sell its note and interest
to Silverpeak and Silverpeak would not be recognized as Danske’s assignee in this forfeiture
proceeding, Danske has advised that it can no longer allow the sale proceeds of real property
parcels and time-share interests to continue to finance the Borrower’s on-going operations and
construction at the Resort Property.” Danske May 21 Letter at p. 3. However, Danske does not
specify whether it will demand that the revenue from time-share and parcel sales be paid to it to
reduce the outstanding loan balance rather than fund ongoing operations, or whether it will
merely refuse to allow the DCSL Resort to conduct further sales of time-shares and real property
parcels. Should Danske interfere with or prevent the DCSL Resort from conducting sales of
time-shares and real property parcels in the ordinary course of business, such conduct would
certainly diminish the value of the DCSL Resort in violation of the Protective Order. See
Protective Order entered on August 21, 2015, DE 330 (restraining, enjoining and prohibiting all
persons from “attempting or completing any action that would affect the availability or value of”
the DCSL Resort, including, but not limited to, actions that would “depreciat[e], damag[e], or in
any way diminish[] the value of” the DCSL Resort). Further, the Court has the authority to order
Danske not to interfere with or prevent the DCSL Resort from conducting sales of time-shares
and real property parcels in the ordinary course of business so as to preserve the property for
forfeiture. See 21 U.S.C. § 853(e) (“Upon application of the United States, the court may enter a
restraining order or injunction, require the execution of a satisfactory performance bond, or take
any other action to preserve the availability of property . . . for forfeiture . . . .” (emphasis
added)).

        Furthermore, at the Court’s request, the parties spoke on May 12, 2021 to discuss the
proposed sale of Danske’s note to Silverpeak. On the evening of May 20, 2021 -- the eve of the
deadline for the government to file its letter -- Silverpeak emailed the government a letter to
address the documentation and information requested by the government. However,
Silverpeak’s letter did not attach any documentation and generally failed to provide meaningful
responses to the government’s requests and concerns. For example, the government requested
documentary proof to support counsel for Jowdy’s statement that Silverpeak’s relationship with
the DCSL Resort and Legacy Properties had terminated in 2015. 4 Rather than provide any
documentation, Silverpeak vaguely claims that “there came a point several years ago that all
parties recognized that the services to be provided were no longer needed and that the agreement
was terminated. While all outstanding payments for services rendered under the agreement may
not have been made until sometime later, the agreement was, nevertheless terminated at that
point.” It is troubling that Silverpeak, which is presumably a sophisticated lender, does not have
any documentation of the termination of the agreement or a record of payments that admittedly,
and inexplicably, continued to be made even after the termination of the agreement.



       4
         Notably, counsel for Silverpeak claimed to be unaware that a Silverpeak entity had
contracted with Jowdy and Legacy Properties, LLC, the Jowdy-owned entity that provides
management services for the DCSL Resort, to advise and facilitate capitalization for the DCSL
Resort, and was being paid $20,000 per month for its services, regardless of whether any capital
had actually been procured.


                                                  5
         In addition, the government requested a representation from Silverpeak that the proposed
note sale transaction would not confer a personal benefit on Jowdy. In its letter to the
government, Silverpeak stated that while Jowdy would not hold a “direct or indirect equity
interest in the entity that purchases the Note . . . . In order to keep Mr. Jowdy in place, he must
necessarily be compensated not only for his considerable contributions over the past 15 years,
but, as with any developer, he must be incentivized to ensure the success of the Property. Thus,
Silverpeak anticipates an arrangement with Mr. Jowdy that compensates him with some form of
profit participation, generated as a result of any recapitalization of the property.” Rather than
ease the government’s concerns, Silverpeak’s statements raise additional questions and concerns.
It is unclear why Jowdy needs to be “incentivized to ensure the success of the Property,” when
he and his management company are already paid to do so (i.e., $225,000 per month plus an
annual management fee), and it is his job as the developer and manager to ensure the DCSL
Resort’s success. Similarly, the nature of Silverpeak’s “financial incentive” to Jowdy is unclear.
Moreover, it is now apparent that the proposed note sale involves Jowdy, even though Danske’s
proffered term sheet did not mention that Jowdy was a party to the sale agreement. See Danske
May 21 Letter, Exhibit 1. Without the actual sale agreement, the government is unable to
determine if the agreement would have a negative impact on the forfeitable DCSL Resort
property, especially when Jowdy, as the general administrator and manager of the DCSL Resort,
has the capacity to bind the DCSL Resort in such an agreement. Accordingly, Danske and
Silverpeak must make all documentation for the proposed note sale available to the government
and the Court, if Danske and Silverpeak intend to pursue the sale regardless of Silverpeak’s
inability to defeat the forfeiture of the interest that remains in dispute.

   III.    Danske Seeks Discovery to Which it is Not Entitled or for Which the Government is
           Not in Possession of Responsive Documents

        In general, Danske seeks discovery to which it is either not entitled or for which the
government is not in possession of responsive documents. In yet another attempt to assert that
the government is estopped from challenging Danske’s claim, Danske seeks broad categories of
discovery regarding the government’s knowledge of: 1) Danske’s loans; 2) the Borrower’s use or
misuse of funding advanced by Danske; and 3) the operation of the Resort Property and
agreements between Danske and Jowdy. Danske May 21 Letter at p. 4. Danske also seeks the
production of any claims or petitions provided to the government and copies of appraisals or
valuations provided to or procured by the government. Id. According to Danske, these broad
requests are “need[ed] . . . to understand the bases for and to respond to the government’s
incorrect contentions that Danske somehow engaged in improper lending practices, that the
Resort Property has value far in excess of Danske’s claim, and to show that the government
should be estopped from challenging Danske’s claim.” Id. However, as discussed below, the
majority of Danske’s requests seek documentation that was produced by Danske or the DCSL
Resort to the government in this case, and, therefore, need not be reproduced. See id. (“In short,
Danske seeks documents and testimony, exclusive of the documents Danske or the Borrower
have provided to the government . . . . ”). Additionally, the discovery and deposition of an agent




                                                6
that Danske seeks regarding its purported equitable estoppel defense should be denied as moot
given that Danske cannot prove such a defense in any event. 5

        More specifically, Danske seeks discovery regarding: 1) “[t]he government’s knowledge
of Danske’s loans with respect to the Resort Property”; 2) “[t]he bases for the government’s
claims as to the Borrower’s use or misuse of funding advanced by Danske”; 3) “[t]he bases for
statements or allegations made by or to the government regarding the operation of the Resort
Property, Danske’s agreement to extend the maturity of the loans, the Borrower’s paydown of
principal, and purported agreements between Danske and Mr. Jowdy.” and 4) “[t]he bases for the
government’s statements as to the value of the Resort Property including but not limited to
appraisals or valuations provided to or procured by the government.” Danske May 21 Letter at
p. 4. However, the government’s knowledge and the bases for the government’s statements and
claims pertaining to these categories of discovery derives from the records that were produced to
the government by Danske and the DCSL Resort, and, therefore, the government does not have
any documentation to produce in response to these requests. Further, the bases for the
government’s assertion that Danske did not engage in arm’s length transactions is derived from
Danske’s own records, or lack thereof. With regard to Danske’s request for appraisals, the only
appraisal that the government has in its possession that was not obtained from Danske or the
DCSL Resort is the appraisal report obtained by the Marshals Service in 2020. This appraisal,
which was performed by the government to confirm that the DCSL Resort has sufficient equity
to continue litigating the forfeiture of the DCSL Resort, is privileged work product, and, in any
event, is irrelevant to Danske’s claim that it is a bona fide purchaser for value that was
reasonably without cause to be believe that the DCSL Resort is subject to forfeiture. In other
words, the value of the DCSL Resort does not bear on its forfeitability or Danske’s claim that it
is a bona fide purchaser for value. Therefore, the government should not be required to produce
its own appraisal.

       Moreover, to the extent Danske seeks discovery in support of its purported equitable
estoppel defense, Danske fails to explain how any of the requested discovery is relevant to such a
defense. 6 In any event, such requests should be denied as moot because there is no basis for
equitable estoppel regardless of any discovery Danske might obtain from the government. As
discussed more fully in the government’s reply memorandum in support of summary judgment,
Danske is not entitled to equitable estoppel against the government because, inter alia, Danske
cannot show any reliance on governmental conduct. See United States’ Reply Memorandum of
Law in Support of its Motion for Summary Judgment Seeking Dismissal of the Petition Filed by
Third-Party Petitioner Danske Bank, DE 937, at pp. 10-14.

       The Second Circuit has found estoppel against the government "only in very limited and
unusual circumstances." United States v. Boccanfuso, 882 F.2d 666, 670 (2d Cir. 1989); Rojas-

       5
         In addition to the objections discussed herein, the government reserves its right to assert
general objections to Danske’s discovery demands.
       6
         Danske’s claim of equitable estoppel was not raised in its Verified Petition and was not
even asserted until it filed the opposition brief to the government’s motion for summary
judgment.


                                                 7
Reyes v. INS, 235 F.3d 115, 126 (2d Cir. 2000) (“The doctrine of equitable estoppel is not
available against the government except in the most serious of circumstances, and is applied with
the utmost caution and restraint. Specifically, estoppel will only be applied upon a showing of
affirmative misconduct by the government.” (internal citations and quotation marks omitted)).
Here, Danske is unable to show that “the Government made a misrepresentation upon which
[Danske] reasonably relied to its detriment.” Boccanfuso, 882 F.2d at 670. Danske’s claims are
belied by its own filings in this case which demonstrate that its decisions regarding the loan were
not taken in reliance on anything the government said or did not say. See Declaration of David
Daniel (“Daniel Decl.”), DE 925 at ¶ 26 (admitting that Danske “continued its lender relationship
with DCSL in order to protect its investment”); Danske’s Reply in Support of Danske’s Motion
for Summary Judgment, DE 923, at p. 37 (alleging that Danske continued to lend funds because
it was “contractually obligated” to do so); Danske letter to the Court, dated February 6, 2019, DE
616 (stating that after the DCSL Resort became “subject to forfeiture proceedings,” Danske
provided “liquidity and various loan amendments in an effort to preserve as much value as
possible in the development”; and indicating that a reason it would not foreclose on the DCSL
Resort was because it would “likely seriously diminish the value of the resort.”). In addition,
Danske was aware that the government would not recognize it as a bona fide purchaser for value.
See DE 716 at p. 1 (“As a public company with duties to shareholders, Danske cannot provide
additional liquidity to the Resort without the government recognizing Danske’s claim. The
government, however, refuses to do so until potentially some later date.”); see also Transcript,
October 11, 2019, at p.33:20-25, 34:1-3 (“I mean, I don’t understand what the downside is to the
Government ultimately. They’ve raised in their letter, the only thing that we’ve asked for is
recognition of our discounted claim. But we’ve always proposed this in conjunction with DOJ
policy. DOJ policy as to these settlements say . . . the Government always reserves the right, to
the extent they find evidence that the bank is not a BFP or is an owner, that they can -- the
agreement will be null and void.”). Thus, the discovery Danske seeks would not alter the
outcome of Danske’s unsuccessful equitable estoppel argument and is nothing more than a
fishing expedition. See Pacnet Servs. Ltd. v. Off. of Foreign Assets Control, 2021 WL 722807,
at *19 (E.D.N.Y. Feb. 24, 2021) (denying PacNet’s request for jurisdictional discovery, noting
that none of the requested discovery could possibly alter the Court’s conclusions about sovereign
immunity). 7

        Lastly, Danske seeks “[a]ny claims or petitions provided to the government asserting a
direct or indirect interest in the Resort Property along with any agreements between the
government and such claimants or petitioners.” Danske May 21 Letter at p. 4. The government
will produce the petitions that have not been filed on the docket. The government does not have




       7
         In addition, to the extent that any alleged comments were made during the course of
settlement negotiations, such comments are not admissible. See Fed. R. Evid. 408.



                                                8
any relevant agreements with any claimants or petitioners in this ancillary proceeding.


                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                             By:    /s/ Madeline O’Connor
                                                    Madeline O’Connor
                                                    Diane C. Leonardo
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7870
                                                    (631) 715-7854

cc: Philip Kenner, by mail
    All counsel of record by ECF




                                                9
